Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 26, 2018

                                    No. 04-18-00277-CV

                                Susan Rebecca CAMMACK,
                                         Appellant

                                              v.

  BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                 Appellees

                  From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 17695B
                      The Honorable Stephen B. Ables, Judge Presiding


                                       ORDER
       Appellant has filed a motion, noting she was mistaken in a prior filing and asking this
court to allow her to maintain her right of appeal. We grant appellant’s request and remind
appellant that the appellant’s brief in this appeal is due November 16, 2018.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court